Name: 86/523/EEC: Commission Decision of 22 October 1986 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe
 Date Published: 1986-10-31

 Avis juridique important|31986D052386/523/EEC: Commission Decision of 22 October 1986 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) Official Journal L 305 , 31/10/1986 P. 0055*****COMMISSION DECISION of 22 Octobre 1986 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) (86/523/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas the Danish Government communicated, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the Ministry of Agriculture Decision of 30 January 1986 concerning the qualifications of young farmers to whom an installation grant is awarded under Article 2 (3) of Law No 150/85 concerning government guarantees and interest subsidies on loans to young farmers; Whereas this law was the subject of Commission Decision 85/642/EEC of 23 December 1985 (2) which states that no EAGGF (European Agricultural Guidance and Guarantee Fund) reimbursement is payable in cases arising from the application of Article 2 (3) of Law No 150/85; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, as a result of the Decision of 30 January 1986, the reservation contained in Commission Decision 85/642/EEC may be lifted; Whereas the Decision of 30 January 1986 satisfies the requirements of Article 7 of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Cases arising from the application of Article 2 (3) of Law No 150/85 concerning government guarantees and interest subsidies on loans to young farmers meeting the training requirements laid down by the Ministry of Agriculture Decision of 30 January 1986, as notified by the Danish Government in accordance with Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions for a financial contribution from the Community under Article 7 of the said Regulation. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 22 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 379, 31. 12. 1985, p. 59.